— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 13, 1978, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment of from eight and one-third years to life. Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum term of imprisonment to six years. As so modified, judgment affirmed. On this record Criminal Term was able to make an informed determination on defendant’s motion to withdraw his guilty plea without the necessity of an evidentiary hearing (see People v Tinsley, 35 NY2d 926). Defendant’s potential for rehabilitation justifies the reduction of the minimum sentence. Hopkins, J. P., Suozzi, Gulotta and Cohalan, JJ., concur.